DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are presented for examination. Claims 1-3, 8, 10, 12, 14, 15, and 18-20 have been amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bethke et al. US 9,626,689 B1 (hereinafter Bethke) in view of Victorin US Patent Application Publication 2019/0066181 A1 (hereinafter Victorin).
Regarding claims 1, 14, and 18, Bethke teaches a computer system, comprising: a processor; a computer readable memory in circuit communication with the processor; and a computer readable storage medium in circuit communication with the processor; wherein the processor executes program instructions stored on the computer-readable storage medium via the computer readable memory and thereby (Col. 48:64-49:23),
computer program product, comprising: a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code comprising instructions for execution by a processor that cause the processor to (Col. 48:64-49:23) , and
a computer-implemented method, comprising (Col. 54:57-59):
in response to determining that a mobile device of a user is within a threshold location proximity to a retailer location (Col. 9:37-45, in some embodiments, location system 120 a can identify a user based on the user's proximity to location 115. A user's proximity can be determined using various devices or applications, such as a GPS device, a social networking site, a location tracking site, a location reservation site, etc. Location system 120a could then access this proximity information to identify the user. Col. 45:11-22, the user could passively use a digital communication device to send a message to game system 320b by instructing the digital communication device to send a message to game system 320b if the device comes within a specified proximity of location 115.), identifying an item that is offered for sale at the retailer location in association with a sales promotion (Col. 11:22-29, game system 120b can include an incentive offer search system, which is a network addressable computing system that is operative to generate and/or select an incentive reward in response to a request from another computing system, such as location system 120 a, game system 120 b, or client system 130. Col. 14:3-16, the incentive offer search system can access location 115's location account to retrieve various location attribute data (e.g., the goods and services available at the location, personal and demographic information of users of the location) and then identify an incentive reward appropriate for a user based on that data.);
determining an in-game virtual reward value for awarding to the user within a virtual game that is executing on the mobile device as a function of gaming profile data of the user (Col. 10:34-53, as used herein, an incentive reward is an in-game asset in an online game that is offered to a user of the ; and
presenting an offer to the user within the virtual game to award the determined in-game virtual reward value to the user in response to determining that the engagement by the user with the identified item that meets a term of the sales promotion. (Col. 10:54-60, in some embodiments, a distributor or manufacturer of an item can incentivize users of an online game to purchase the item from a location. For example, the distributor or manufacturer of a specific soft drink may offer an in-game incentive for purchasing a can of the soft drink from any location.  Col. 14:17-29, the incentive offer search system may query the location account associated with location 115 to determine that location 115 is a grocery store with organic strawberries on sale. The incentive offer search system may then determine that 100 servings of virtual strawberry shortcake in Zynga Café World is an appropriate incentive reward for performing a location-based action at location 115 based on the thematic 
Bethke does not explicitly teach in response to an input of the user of an attribute value of the item, determining that the user has executed an engagement of the item that comprises physically manipulating the item and visually examining the physically manipulated item, wherein the input attribute value is not visible to the user within the threshold location proximity to the retailer location by visually examining the item without the physically manipulating the item.
However, Victorin teaches in response to an input of the user of an attribute value of the item, determining that the user has executed an engagement of the item that comprises physically manipulating the item and visually examining the physically manipulated item, wherein the input attribute value is not visible to the user within the threshold location proximity to the retailer location by visually examining the item without the physically manipulating the item (Para. 0023, a consumer may use a mobile device software application to manually scan a unique printed code which may be inside the packaging or under the cap of the purchased product to “check” it into the app, which would require physical manipulation of the item.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Bethke to include in response to an input of the user of an attribute value of the item, determining that the user has executed an engagement of the item that comprises physically manipulating the item and visually examining the physically manipulated item, wherein the input attribute value is not visible to the user within the threshold location proximity to the retailer location by visually examining the item without the physically manipulating the item, 
Regarding claims 2 and 15, the combination of Bethke and Victorin teaches all of the limitations of claims 1 and 14 above; Bethke further teaches presenting the offer to the user in response to determining that the engagement by the user with the item comprises at least one of purchasing the item, identifying unique product markings located on the product, and trying a product demonstration mode for a minimum engagement time. (Col. 23:65-Col.24:2, a location-based action could be, for example, entering, visiting, using, purchasing, or performing some other action at location 115.)
Regarding claim 3, the combination of Bethke and Victorin teaches all of the limitations of claim 1 above; Bethke further teaches identifying the sales promotion in response to determining that a current date is within a threshold number of days from an expiration date identified for the item offered for sale (Col. 17:23-27, the incentive offer search system may generate an incentive reward that is a limited-edition reward that is available only to users 101 that perform the location-based action during a particular time period or with respect to an event that occurs at the location.); and wherein the determining that the engagement by the user with the item meets the term of the sales promotion is responsive to determining that the engagement comprises purchasing the item. (Col. 17:23-31, the incentive reward can be based on a user 101 performing a location-based action at (e.g., attending) a particular live event (e.g., a Grateful Dead or Kiss concert) at a location which requires a purchase.)
Regarding claim 4, the combination of Bethke and Victorin teaches all of the limitations of claim 1 above; Bethke further teaches conditioning the award of the determined in-game virtual reward value to the user upon determining that a threshold plurality of other users also engage the identified item pursuant to a term of the sales promotion. (Col. 19:20-32, the incentive offer search system may generate an incentive reward that is to be offered to each of a group of people based on each one (or a particular number or percentage of) the group performing a location-based action.)
Regarding claims 5 and 16, the combination of Bethke and Victorin teaches all of the limitations of claims 1 and 14 above; Bethke further teaches identifying a plurality of teammates of the user within the virtual game (Col. 41:4-10, at operation 2050, the game networking system 120b notifies a first group of a plurality of players of a computer-implemented game that each member of the first group is to receive an incentive reward based on a level of influence of the first group over a location being greater than a level of influence of a second group of the plurality of players over the location.); and determining an amount of in-game virtual reward value awarded to the user in proportion to a total number of the teammates that engage the identified item pursuant to a term of the sales promotion. (Col. 41:19-23, at operation 2054, the game networking system 120 b provides the incentive reward to the first group based on the determining that the level of influence of the first group over the location is greater than the level of influence of the second group over the location.)
Regarding claims 6 and 17, the combination of Bethke and Victorin teaches all of the limitations of claims 1 and 14 above; Bethke further teaches wherein the in-game virtual reward is selected from the group consisting of advancing the user to a higher game level, providing information needed to solve a puzzle within the game, acquiring additional health values, unlocking a new level of abilities of a game character, and enabling additional personalization or customization of the game character. (Col. 10:40-47, as used herein, an incentive reward is an in-game asset in an online game that is offered to a user of the online game for completing one or more location-based actions. For example, the incentive reward could be a specific in-game asset (e.g., a Sword of Destruction +5) that provides a particular in-game benefit (e.g., increasing a player character's ability to defeat in-game opponents).)
Regarding claim 7, the combination of Bethke and Victorin teaches all of the limitations of claim 1 above; Bethke further teaches determining an amount of the in-game virtual reward value as function of a specific shelving location of the identified item within the retailer location. (Col. 28:34-46, game networking system 120b generates a location-based action for a user 101 based at least in part on the attributes associated with location 115 at step 242. Game networking system 120b then transmits a message to the user 101 comprising a description of the location-based action, a description of an 
Regarding claims 8 and 19, the combination of Bethke and Victorin teaches all of the limitations of claims 1 and 18 above; Bethke further teaches determining a real-world reward value that has value to the user external to an environment of the virtual game (Col. 22:34-39, an incentive offer search system may generate an incentive reward that offers a player a 30% discount on items sold at a location based on the player attracting a particular number of friends to the location.); and presenting the offer to the user to award the real-world reward value to the user in combination within the in-game virtual reward value, in response to the determining that the engagement by the user with the identified item that meets the term of the sales promotion. (Col. 22:22-33, the incentive offer search system may generate an incentive reward for a player based on the player influencing a number of other people to perform a location-based action at a particular location based on input from an operator of the particular location. For example, an operator of a Starbucks may interface with the incentive offer search system to request generation of an incentive reward that rewards players or groups of players for influencing people to perform a location-based action at physical Starbucks locations.)
Regarding claim 9, the combination of Bethke and Victorin teaches all of the limitations of claim 8 above; Bethke further teaches wherein the real-world value is selected from the group consisting of free shipping for a purchase of the item, membership points, membership rewards, and a discount that the user can apply to a purchase of another item offered for sale by the retailer. (Col. 11:12-16, an incentive reward may be a real-world item, such as money or a coupon. Or an incentive reward may be 
Regarding claim 12, the combination of Bethke and Victorin teaches all of the limitations of claim 1 above; Bethke further teaches integrating computer-readable program code into a computer system comprising a processor, a computer readable memory in circuit communication with the processor, and a computer readable storage medium in circuit communication with the processor (Col. 48:64-Col. 49:3); and wherein the processor executes program code instructions stored on the computer-readable storage medium via the computer readable memory and thereby performs the identifying the item that is offered for sale at the retailer location in association with the sales promotion, the determining the in-game virtual reward value for awarding to the user within the virtual game executing on the mobile device as the function of gaming profile data of the user, and the presenting the offer to the user within the virtual game. (Col. 50:1-10, the above-described elements and operations can be comprised of instructions that are stored on non-transitory storage media. The instructions can be retrieved and executed by a processing system. The instructions are operational when executed by the processing system to direct the processing system to operate in accord with the disclosure.)
Regarding claim 13, the combination of Bethke and Victorin teaches all of the limitations of claim 12 above; Bethke further teaches wherein the computer-readable program code is provided as a service in a cloud environment. (Col. 46:57-63, network cloud 460 generally represents one or more interconnected networks, over which the systems and hosts described herein can communicate. Network cloud 460 may include packet-based wide area networks (such as the Internet), private networks, wireless networks, satellite networks, cellular networks, paging networks, and the like.)


Claims 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bethke in view of Victorin and further in view of Kane et al US Patent Application Publication 2012/0157211 A1 (hereinafter Kane).
Regarding claims 10 and 20, the combination of Bethke and Victorin teaches all of the limitations of claims 1 and 18 above; Bethke further teaches identifying a social network that includes the user as a member (Col. 5:13-23, user 101 can have a social network on the game networking system 120 b that is a subset, superset, or independent of the player's social network on social networking system 120 c. In such combined systems, game networking system 120 b can maintain social graph information with edge type attributes that indicate whether a given friend is an “in-game friend,” an “out-of-game friend,” or both. Col. 33:11-19, the game networking system 120 b may determine a players' level of influence based on various factors, including the number of in-game or out-of-game connections of the player (e.g., in-game friends of the player with respect to a computer-implemented game executing on the game networking system 120 b or out-of-game connections of the player with respect to the social networking system 120 c),); and presenting the offer to the user within the virtual game to award the determined in-game virtual reward value to the user in consideration for engagement by the user with the identified item (Col. 40:54-59, at operation 2040, the game networking system 120 b notifies a player of a computer-implemented game of an incentive reward that is to be offered to the player based on the player influencing a number of friends of the player to perform a location-based action).
The combination of Bethke and Victorin does not explicitly teach posting the item engagement activity to the social network for publication to a social network contact of the user. 
However, Kane teaches posting the item engagement activity to the social network for publication to a social network contact of the user (Para. 0057, the helper-notification module 316 is configured to notify the helpers of their selection by the player via an in-game or out-of-game 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Bethke and Victorin to include posting the item engagement activity to the social network for publication to a social network contact of the user, as taught by Kane, in order for the player to influence a number of friends of the player to perform a location-based action (Bethke, col. 40:54-59).
Regarding claim 11, the combination of Bethke, Victorin, and Kane teaches all of the limitations of claim 10 above; the combination of Bethke and Victorin does not teach conditioning the award of the determined in-game virtual reward value to the user upon determining that the social network contact of the user engages the identified item pursuant to a term of the sales promotion.
However, Kane teaches conditioning the award of the determined in-game virtual reward value to the user upon determining that the social network contact of the user engages the identified item pursuant to a term of the sales promotion (Para. 0057-0058, the detection module 320 is configured to detect whether the participants in a team challenge (e.g., the initiator and his one or more helpers) have completed the team challenge. The reminder module 318 may notify the participants of the team challenge of a time remaining to complete the team challenge. The reward module 322 is configured to provide a reward to the participants of a team challenge based on their completion of the team challenge. The reward may include in-game or out-of-game rewards, or a combination of in-game and out-of-game rewards.)
conditioning the award of the determined in-game virtual reward value to the user upon determining that the social network contact of the user engages the identified item pursuant to a term of the sales promotion, as taught by Kane, in order for the player to influence a number of friends of the player to perform a location-based action (Bethke, col. 40:54-59).
Response to Arguments
After careful review of Applicant’s remarks/arguments filed on 09 February 2021, the Applicant’s amendments have been entered. Applicant’s arguments with respect to claims 1-20 have been fully considered.
With regard to claim rejections under Claim Rejections - 35 USC § 101
Applicant argues that the components or steps of the invention provide the improvement described in the specification within the technical field of virtual gaming environment automated rewards structures. The claimed aspects provide advantages over, and cure deficiencies in, conventional teachings, wherein users may be granted in-game “discounts” that have no actual monetary cost to the retail establishment or product provider. In contrast to conventional teachings, wherein use of a coupon results directly in a discounted price, and therefore lower net revenue for the retailer, embodiments reward points within virtual gaming environments while the consumer as user agrees to pay the full normal retail price for the item that is coupled to the endgame award. Thus, the rewards have no actual cost to provider, and may even result in direct benefits, such as through additional advertising revenue realized from increased user participation within internet service provider services to gain access to the gaming environment, or for ads presented within the game environment itself, or via generating increased social network posting activity, which results in corresponding increases in free product advertising within the posting activity, etc. Therefore, as the instant application explains a shortcoming 
Applicant’s argument is persuasive, and the rejection is withdrawn.
 The applicant’s amended claims are not directed to a judicially excluded subject matter under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). The steps performed by the claimed systems recite additional elements that integrate the exception into a practical application of the judicial exception. The claims provide a technical improvement to the technical field of virtual gaming environment automated rewards structures.
With regard to claim rejections under Claim Rejections - 35 USC § 102/103
Applicant argues that the embodiments of the independent claims present in-game reward offers that encourage users to try out or consider a product. For example, a user is deemed to accept the offer and receive rewards by picking up a product off-the-shelf or physically manipulating or inspecting the product, as evidenced indirectly by identifying unique product markings located on the product, such as by reading material on the product that is not visible without handling the item. Embodiments grant an in-game reward to the user in response to the user finding a specific product placement within the environment of the store, and reporting an attribute that indicates that the user physically examined the item. The citations to Bethke by the examiner, and Bethke taken as a whole, fails to disclose limitation subject matter claimed as to determining that a user has executed an engagement of the item that comprises physically manipulating the item and visually examining the physically manipulated item, in response to an input of the user of an attribute value of the item, wherein the input attribute value is not visible to the user within the threshold location proximity to the retailer location by visually examining the item without the physically manipulating the item. Kane taken 
Applicant’s amendments have been entered, and the rejection is withdrawn. 
However, upon further consideration, a new grounds of rejection is made under 35 USC 103 in view of Bethke in view of Victorin. Victorin teaches rewarding a user for scanning a printed code that can only be accessed by opening the packaging of an item.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450.  The examiner can normally be reached on Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682